By JUDGE THOMAS A. FORTKORT
This matter is before the Court on Plaintiff’s Motion for Reconsideration. For the reasons set forth below, the Motion is denied.
On February 10, 1989, this Court granted Defendant’s Motion to Quash the garnishment summons filed by Plaintiff. The Court concluded that the judgment of February 11, 1987, which Plaintiff sought to satisfy through garnishment did not constitute a Domestic Relations Order (DRO) for purposes of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. § 1056(d)(3)(B)(ii), because it did not relate to a provision for alimony payments and/or property rights to a former spouse.
Plaintiff’s Motion for Reconsideration has set forth no new facts upon which the Court can conclude that the judgment entered on February 11, 1987, constituted a DRO for the purposes of ERISA.
I have entered the Order to quash the garnishment previously tendered by Mr. Johnson.